Citation Nr: 0609574	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to December 3, 
1992, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 21, 
2003, for the award of a 70 percent disability rating for 
PTSD.

3.  Entitlement to an effective date earlier than July 21, 
2003, for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to July 
1965, and from April 1967 to May 1970.

In an August 2003 decision, the RO granted service connection 
for PTSD, effective December 3, 1992; and a 50 percent rating 
was assigned as of that date through July 20, 2003, and a 70 
percent rating was assigned as of July 21, 2003.  The RO also 
assigned a TDIU as of July 21, 2003.  The veteran indicated 
disagreement with those effective dates and, after being 
issued a statement of the case, perfected his appeal to the 
Board of Veterans' Appeals (Board) by submitting a 
substantive appeal (VA Form 9) in June 2004.  

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting at the RO, in June 2005.  A 
transcript of that hearing is associated with the veteran's 
VA claims file.




FINDINGS OF FACT

1.  The RO denied a claim of service connection for PTSD in 
March 1991.  This decision was not appealed, and is therefore 
final.

2.  The veteran next filed a claim of service connection for 
PTSD, which was received on December 3, 1992.

3.  The evidence of record indicates that PTSD was first 
clinically shown to be 70 percent disabling as of July 21, 
2003.

4.  The evidence of record indicates that the schedular 
criteria for TDIU were first met on July 21, 2003.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
December 3, 1992, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2005).

2.  The criteria for the award of an effective date prior to 
July 21, 2003, for the grant of a 70 percent rating for 
service-connected PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2005).

3.  The criteria for the award of an effective date prior to 
July 21, 2003, for the grant of TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date prior to December 3, 
1992, for the award of service connection for PTSD, and an 
effective date prior to July 21, 2003, for the award of a 70 
percent rating for PTSD and for TDIU.  He essentially 
contends that he has been unemployable since incurring his 
in-service injury, and also alleges that his PTSD was at 
least 70 percent disabling since 1989.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf.  38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Crucially, in July 2001, the RO sent the veteran a letter 
explaining in detail what evidence VA would provide and what 
evidence the veteran was expected to provide; although this 
letter was furnished pursuant to his claim for service 
connection for PTSD, the information contained therein sets 
forth in general terms the procedures and obligations of the 
VCAA.  In the letter, the veteran was informed that VA was 
obligated under the law to make reasonable efforts to help 
him get evidence necessary to support his claim, and that it 
would help him get such things as medical records, employment 
records, or records from other federal agencies.  The letter 
also advised the veteran that he could assist VA by telling 
VA "about any additional information or evidence that you 
want us to try to get for you."  In addition, the statement 
of the case (SOC) issued in May 2004 set forth the 
regulations implementing the VCAA (38 C.F.R. § 3.159), 
including 38 C.F.R. § 3.159(b)(1), by which the veteran was 
advised that "VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  

The Board finds that the July 2001 VCAA letter, together with 
the August 2003 rating decision, the SOC issued in May 2004, 
and the supplemental SOC (SSOC) issued in October 2004, 
constitute sufficient and appropriate VCAA notice and 
assistance as required by the circumstances of this case.  

It is acknowledged that the Court indicated in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that 
the notification provided for an initial service connection 
claim should include notice of the initial ratings and 
effective dates.  In the instant case, the veteran was 
provided notice of effective date and rating matters in a 
variety of documents, to include in a May 2004 statement of 
the case which comprehensively outlined the rating criteria 
for PTSD as well as controlling regulatory authority for the 
assignment of effective dates. 

The Board additionally observes that the outcome of this 
earlier effective date claim is determined by evidence which 
has been in the record for several years.  There is no 
indication that there exists any outstanding and unobtained 
evidence that is relevant to this case.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  In addition, 
the veteran is represented by an accredited representative, 
who is presumed to know what is required of him and of VA.  
Thus, additional VCAA notice is not necessary.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2005).


Pertinent law and regulations

Effective dates 

The effective date for the award of service connection is the 
day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(1) (2005).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2005).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2005).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 
2001 (July 6, 2001).

Rating criteria - PTSD

Under the criteria for evaluating PTSD, a 50 percent rating 
contemplates disability that is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9400 (2005).

A 70 percent rating contemplates PTSD that is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and inability to establish and 
maintain effective relationships.

A 100 percent rating is appropriate for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

Rating criteria - TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2005).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 2002).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

Analysis

1.  Entitlement to an effective date prior to December 3, 
1992, for the award of service connection for post-traumatic 
stress disorder (PTSD).

The basic facts are as follows.  In March 1971, the veteran 
filed a claim seeking service connection for a nervous 
disorder.  In October 1971, he was advised that this claim 
was denied based on his failure to report for a scheduled VA 
examination.  In March 1991, a claim for service connection 
for PTSD was denied by the St. Louis, Missouri, RO.  Notice 
of this decision was returned by the United States Postal 
Service due to "addressee unknown."

On December 3, 1992, the RO received a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
he requested service connection for PTSD.  As indicated 
above, service connection for PTSD was granted by the 
Portland RO in August 2003, effective as of December 3, 1992.

The March 1991 RO decision from which the veteran did not 
appeal is final.  While the evidence shows that the veteran 
did not apparently receive notice of this adverse decision, 
the inability of the United States Postal Service to deliver 
this notice is due to the veteran's failure to advise VA of 
his current address.  VA cannot bear the responsibility of 
knowing the veteran's whereabouts at all times; rather, such 
is clearly the responsibility of the veteran to keep VA 
apprised of his current address.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the matter before the Board is to ascertain the 
earliest date subsequent to March 1991 that the veteran filed 
a claim for service connection for PTSD.  As noted above, the 
effective date for the award of service connection is the 
date of claim or the date that entitlement arose, whichever 
is later.  The veteran's claims file, in fact, is devoid of 
pertinent evidence dated between March 1991 and December 3, 
1992.  While there are VA medical records dated prior to 
December 3, 1992, it remains uncontroverted that there was no 
claim, either formal or informal, seeking benefits during the 
period between March 1991 and December 3, 1992.  Accordingly, 
December 3, 1992, the date of receipt of the veteran's 
request to reopen his claim for service connection, is the 
earliest and the appropriate effective date for the award of 
service connection for PTSD.

2.  Entitlement to an effective date earlier than July 21, 
2003, for the award of a 70 percent disability rating for 
service-connected PTSD.

As discussed above, the assignment of a disability rating is 
the date that the claim seeking the benefit was received or 
the date entitlement to the benefit is shown, whichever date 
is later.  In the instant case, it has been established that 
the veteran's claim seeking service connection for PTSD was 
received on December 3, 1992, and that there was no formal or 
informal claim prior to that date that was received 
subsequent to the denial of his claim in March 1991.  In 
seeking an earlier date for the award of the 70 percent 
rating that was assigned as of July 21, 2003, the veteran is 
in essence contending that the evidence demonstrates 
entitlement to that higher rating prior to that date.  

The Board must accordingly review the evidence of record in 
order to determine whether the evidence establishes that the 
veteran's PTSD was shown to be of such severity as to meet 
the criteria for a 70 percent evaluation under Diagnostic 
Code 9411 at some point prior to July 21, 2003, and 
subsequent to December 3, 1992.

The pertinent evidence includes the report of April 1993 VA 
hospitalization for PTSD, indicating various Axis I 
diagnoses, to include paranoid schizophrenia and 
polysubstance abuse, along with PTSD which was deemed 
moderate in nature.  Paranoid schizophrenia was essentially 
described as the most prominent psychiatric disorder; and the 
Board notes that such a condition is not service-connected 
and related symptomatology may not be considered when rating 
PTSD.  Also of record are various medical records associated 
with the file pursuant to an award of Social Security 
Administration benefits, reflecting complaints of problems to 
include PTSD.

In addition, VA medical records dated in 1999 show an 
assessment of impulse control, schizophrenia, and delusions; 
these records are notable for the absence of findings 
specific to PTSD.  The report of a VA PTSD examination 
conducted on July 21, 2003, shows that he had an anxious 
affect and mood; he was hyper-alert; he maintained 
"minimal" personal hygiene; and he had the ability to 
manage the activities of daily living.  He denied panic 
attacks, and had no impairment of impulse control, or 
suicidal or homicidal ideation.  The report indicates a 
finding of moderately severe PTSD, with a Global Assessment 
of Functioning (GAF) score of 51.  With regard to the GAF 
score, it is noted that such scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). Under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (DSM-IV), a GAF score 
of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.

In brief, the evidence prior to July 21, 2003, indicates that 
the veteran's PTSD symptoms were productive of only moderate 
impairment.  The earliest date that the medical evidence 
shows that the veteran was entitled to a 70 percent rating 
was July 21, 2003, which is the earliest date that his PTSD 
symptoms were found to be moderately severe in nature.  The 
Board cannot find any evidentiary basis for concluding that 
the veteran's PTSD was of such severity prior to July 21, 
2003, that a 70 percent rating could be awarded.  The Board 
accordingly finds that the preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than July 21, 2003, for the award of a 70 percent disability 
rating for service-connected PTSD.

3.  Entitlement to an effective date earlier than July 21, 
2003, for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).

As was discussed in the law and regulations section above, 
the assignment of the effective date for a grant of TDIU is 
based on two factors: the date of receipt of the claim and 
whether it is factually ascertainable that the veteran was 
entitled to TDIU within one year prior to the date the claim 
was received.  

Review of the veteran's claims file does not reveal that he 
submitted a formal claim for TDIU compensation; rather, it 
appears, based on the RO's August 2003 rating decision, that 
TDIU was granted in conjunction with the RO's decision at 
that time to award the veteran a 70 percent rating for his 
service-connected PTSD, pursuant to 38 C.F.R. § 4.16, which 
provides that a TDIU can be assigned when there is one 
service-connected disability rated as 60 percent disabling, 
and such condition prevents the veteran from engaging in 
gainful employment.  The evidence does not indicate that 
another claim, either formal or informal, for TDIU was 
received prior to that date.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  There is no evidence of any 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend reflecting an intent to file a TDIU 
claim prior to July 21, 2003.  

Although the veteran filed a claim for service-connected PTSD 
compensation in December 1992, neither that application, nor 
any other subsequent communication from him or on his behalf, 
can be construed as constituting a claim for TDIU, nor is 
there any medical record during that period which could serve 
as an informal claim.  While the veteran submitted evidence 
of PTSD, and made a claim for the highest rating possible, he 
did not submit evidence of unemployability as a result 
thereof.  

As noted above, under 38 C.F.R. § 3.155(a) an informal claim 
must "identify the benefit sought".  See Dunson v. Brown, 4 
Vet. App. 327, 330 (1993).  Specifically with regard to a 
TDIU claim, there must be evidence of unemployability due to 
PTSD.  See Roberson, supra.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a claimant may assert a claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  Crucially, however, in Brannon v. West, 12 Vet. App. 
32 (1998), the Court observed that while the VA must 
interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to 
a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here 
must be some indication . . . that [a claimant] wishes to 
raise a particular issue . . . . The indication need not be 
express or highly detailed; it must only reasonably raise the 
issue".  These cases involve the Board, not an RO, but it is 
clear that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

In short, there is no record of a TDIU claim prior to July 
21, 2003.  

In essence, the award of TDIU as of July 21, 2003, is based 
on the assignment of a 70 percent disability rating for the 
veteran's service-connected PTSD as of that date.  As 
discussed above, this is the earliest date that a 70 percent 
rating for this disability can be awarded.  The veteran's 
sole-service-connected disability is PTSD; accordingly, July 
21, 2003, is the earliest date that he is shown to satisfy 
the criteria under 38 C.F.R. § 4.16(a) for the assignment of 
TDIU.  While he may have been unemployable prior to that 
date, the Board can find no basis upon which to assign a date 
prior to the first day upon which he met the schedular 
criteria for the award of TDIU.




ORDER

Entitlement to an effective date prior to December 3, 1992, 
for the award of service connection for PTSD is denied.

Entitlement to an effective date earlier than July 21, 2003, 
for the award of a 70 percent disability rating for service-
connected PTSD is denied.

Entitlement to an effective date earlier than July 21, 2003, 
for the award of TDIU is denied.




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


